41-27-2018

 

Case 2:20-cv-02508-ILRL-DPC Document 1-6

<6), CT Corporation

To: Sue Carlson
Target Corporation
1000 Nicollet Mall
AVinneapolis, MN 55403-2542

RE: Process Served In Loulslana

Filed 09/14/20 Page 1of5

Service of Process
Transmittal
11/26/2018

CT Log Number 534457051

FOR: ‘Target Corporation of Minnesota {Assumed Name} {Domestic State: MN)

Target Corporation (rue Name}

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT GF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:
DOCUNENT(S} SERVED:

COURT/AGENCY:

NATURE OF ACTION:

MENYUON MILLER, PItf, vs. TARGET CORPORATION OF MINNESOTA, Dft.
Citation, Petition

24th Judicial District Court
Case # 789197

Personal Injury - Failure to Maintain Premises in a Safe Condition - 12/18/2017

, Parish of Jefferson, LA

ON WHOM PROCESS WAS SERVED: CT Corporation System, Baton Rouge, LA

DATE AND HOUR OF SERVICE:

JURISDICTION SERVED = Louisiana

APPEARANCE OR ANSWER DUE: Within 15 days of receipt,

William E. Mura, Jr,
320 N. Carrallten Avenue

ATTORNEY(S) | SENDER(S):

Suite 200

New Orleans, LA 70119

504-483-3400

By Process Server on 11/26/2018 at 08:55

ACTION ITEMS: CT has retained the current log, Retain Date: 11/26/2018, Expected Purge Date:

12/01/2018
Image SOP

Email Notification, Non Employee Litigation Target gl.legal@target.com

SIGNED: C T Corporation System
ADDRESS: 3867 Plaza Tower Dr.

Baton Rouge, LA 70816-4378
TELEPHONE: 954-473-5503

o0d298868G0001

Page 1 of 1/7 HM

Infarmatian displayed on this transrrittal is for CT
Corporation's record keeping purposes only and ts provided to
the recipient for quick reference. This infannation daes not
constitute a Legal opinian as to the nature of action, the
amount of damages, the answer date, or any information
contained jn the documents themselves. Recipient is
responsible far interpreting said documents and for taking
appropriate action. Signatures on certified mail receipts
canfinn receipt of package only, not contents,

6020181 127009137
~ Fase 2: 20- -¢v-02508-ILRL- DPC Document 1-6 Filed 09/14/20 Page 2 of 5

‘inant NUE

             

(101) CITATIGN: PETITION FOR DAMAGES: . 187108-1299-9

24TH JUDICIAL DISTRICT COURT
PARISH OF JEFFERSON
STATE OF LOUISIANA

MENYUON MILLER ‘Case: 789-197 9 Div: "Mm"
Versus

TARGET CORPORATION OF MINNESOTA, TARGET 217 MENYUON MILLER

Te: TARGET CORPORATION OF MINNESOTA

Through Registered Agent for Service of Process:

CT CORPORATION SYSTEM E.B.R. CK NO: 15023 - $39.36
S867 PLAZA TOWER DRIVE

BATON ROUGE, L4 70818

‘PARISH OF JEFFERSON

You are hereby summoned to comply with the demand contained in the PETITION of which a
true and correct copy accompanies this citation, or make an appearance either by filing 2
pleading or otherwise, in the 24th Judicial District Court in and for the Parish of Jefferson, State

of Louisiana, within FIFTEEN (15) GALENDAR days after the service hereof, under penalty of
default,

This service was requested by attorney WILLIAM E. MURA JR and was issued bythe Clerk of
Court on the 8th day of November, 2078, a sit

let Joann M Gasper ,
Joann M Gasper, Deputy Clerk of Court for *
don A. Gegenheimer, Clerk of Court

 

SERVICE INFORMATION

 

 

(101) CITATION: PETITION FOR DAMAGES: 181108-1299-9
Recelvest:, Served; Returned:

re
Service was made: :
Persenal Domiciliary

Unable 6 serve:

 

 

 

Not at this address Numerous atterripts times
___ Vasant Received Loo fate te serve ,
—_ Moved Na longer works at ihis addrass
__.. Mo such address .. Need apartment / ouilding numer
— Other
, Service & Nileage: $ Total: §
Completed byt _ Ea
. Deputy Shoriff
Parish of
1,
4
1272018 aoe s oft Thomas =, Donelon Gourthauisn aoe neigoy St : Gretna LA 7O083 6020181127009137

 

 
41-27-2018

Case 2:20-cv-02508-ILRL-DPC Document 1-6 Filed 09/14/20 Page 3 of 5

FILED ROR RECORG TL YOsrenia7 eon
- - Shelbey if. Misuterar, Df CLERK
JEFFERSON FARISH. LA

24TH JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

STATE OF LOUISIANA

- NO: 78 3 13 7 BIVISION

MENYUON MILLER

VS.

TARGET CORPORATION GF MINNESOTA

FILED:

 

DEPUTY CLERK

PETITION FOR DAMAGES

NOW INTO COURT, through undersigned counsel, comes your petitioner, MENYUON
MILCER, a person. of the full age of majority and domiciled in the Parish of Jeffcrsen, State of
Louisiana whe respectfully represents that:

1,

Made defendant herein is TARGET CORPORATION OF MINNESOTA (V/o/a Target}, a
business corporation doing business in the Parish of Jefferson, State of Louisiana which is indebted
into your petitioner for the following reasons, to-wit:

| iT,

On or about December 18, 2017, petitioner, MENYUON MILLER was 2 custemer at the
TARGET CORPORATION OF MINNESOTA's store located at 1731 Manhattan Blvd. in the Parish
of Jefferson, State of Louisiana. While entering the store, petitioner, MEN YUON MILLER slipped
and fell due to water an the floor. This caused serious injuries and damages to your petitioner.

i.

Pursuant ta Lowisiatia Code of Civil Procedure Article #93, as amended, Petitioner states
that her individual damages may exceed the specific amount of damages necessary to establish
the sight to a jury trial.

Petitioner reserves her individual rizkis to supplement and/or amend this paragraph of her

petition, as the nature and extent of her injuries and resultant damages may change over time.

00029886960001 6020181127009137

 

 
11-27-2018

Case 2:20-cv-02508-ILRL-DPC Document 1-6 Filed 09/14/20 Page 4 of 5

ts

Fy.
As aresult of this accident, MENYLION MILLER, plaintiff hersin, was caused severe and
paint] personal injuries.
Vv.
The above-described accident and ensuing injuries ta your petitioner was caused by the

negligence of defendants in the fellowing but not necessarily exclusive, acts of negligence:

1. Creation of a known defective/hazardous condition;

2. Pailure to correct a known hezardous/defective condition:

3. Fatlure to warn their customers of known hazardous/dangerous conditions;

4, Failure to protect its customers from a known hazardous condition,

3. Failure to properly maintain its premises:

6. Failure to adequately inspect its property and/or its premises:

7. Any and all other acts and/or ornissions of negligence which mey be discovered or

which may be learned prier to the trial hereaf pursuant to Louisiana Civil Cede
Article 2315, 2316, 2317, 2317.1, 2322 and Louisiana Revised Statue 9:2800.6.
VIL

Plaintiff, MENYUON MILLER, individually itemizcs her damages as follows:

1. Past, present and future physical and mental pain and suffering;
2. Medical expenses, past and future; and
3. Lost wages and loss of earning capacity.

WHEE.

Petitioner avers arnicable demand without avail.
Ix.

Petitioner requests service of citation on all named defendants.
x,

Petitioner herein, MENYUON MILLER, pursuant to L.C.CL.P. Article 1572, ask this Court
for written notice ten (10) days in advance of the date fixed for the Trial or hearing ofany Exception,
Motion, Ruls or Trial on the Merits, in the captioned proceeding, pursuant toL.C.C.P. Articles 1913
and 1914, request immediate notice of all Interlocutory and Final Orders and Judgments or

Exceptions, Motions, Rules, or the Trial on the Merits in the captioned procecding.

0002988696000 . 8020181127009137

 

 
Case 2:20-cv-02508-ILRL-DPC Document 1-6 Filed 09/14/20 Page 5of5

. WHEREFORE, your petitioner prays that defendants be duly served and cited-to appear and
answer this petition; and as provided by law; that after gil [egal delays ancl due proceedings had there
be judgment jointly, severally and insolide apainst the defendants, in favor af plaintiff, MENYUON
MOLLER, for damages thut are reasonable in. the premises, with legal interest thereor from-date af
judicial demand, anc for all costs of these proceedings, along with other reel as law, equity and the
nature of case shall require,

Respectfully subruitted:

WILLIAM EB. MURA, FR. goa
WARREN A. FORSTALL.YR. (STI)
320 Worth Carrollton Avenue, Suite 200
New Orleans, Louisiana 70119
Telephone: (504) 483-3400

Taesinile: (504) 483-3447

Email: bill @wrhuralaw.com
Attorneys far petitioner

PLEASE SERVE:

TARGET CORPORATION OF MINNESOTA
Through its Registered, Agent for Service af Process:
C T-Corporation System

3867 Plaza Tower Drive

Baton Rouge, LA. 7O816

PRUE COPY OF THE BRIGINAL
ON E 2 ,
oe

DEPUTY CLARE
os ft JUDICIAL pee, cafe
ARISH OF JEFFERSON, LAS

41-27-2018 , 000298869G0004 6020181127009137

 

 
